DETAILED ACTION
Notices to Applicant
This communication is a First Action Non-Final on the merits. Claims 1-12 as filed 02/28/2020, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The present application is a U.S. Nation Phase application under 35 U.S.C. §371 of PCT/JP2018/030971, filed on August 12, 2018, which claims the benefit of JP2017-165607, filed August 30, 2017.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“input unit” and “transition destination prediction unit” in claim 1; and
“machine learning unit” in claims 1, 5, and 9. 
Because these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “input unit” as recited in claim 1, “transition destination prediction unit” as recited in claim 1, and the “machine learning unit” as recited in claims 1, 5, and 9, respectively, each invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. However, the above “input unit,”  “transition destination prediction unit, “ and the “machine learning unit” are described broadly without reciting any structure in the written description that performs the function of the claims. (Application 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1-12 are rejected as being indefinite. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-4 are drawn to a system for collecting, analyzing, and generating patient transition data, which is within the four statutory categories (i.e. machine). 
Independent Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites […] receive input of electronic medical chart information on a subject patient; […] learn a transition destination of each patient from an acute care medical facility by referring to an electronic medical chart information group of each patient obtained from inpatients of the acute care medical facility; and […] predict, using a learning result […], the transition destination of the subject patient from the received electronic medical chart information on the subject patient.  
The limitations of collecting, analyzing, and generating patient transition data, as drafted, is a machine that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “machine learning unit,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “machine learning unit,” language, collecting and analyzing electronic medical chart information related to a learned transition destination for patients from an acute care medical facility, and generating a prediction transition destination based on the analysis in the context 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element of using a “machine learning unit,” to perform the collecting, analyzing, and generating limitations. The element in each of these steps is recited at a high-level of generality (i.e., the machine learning method is not particularly limited, and there may be used a regression method, for example, a support vector machine (SVM), a clustering method, for example, a k-nearest neighbor method, or a neural network method as part of a learning unit of the medical information processing system including a processor and memory as they relate to general purpose computer components (Application Specification [0024], [0033], Fig 1.)). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “machine learning unit” to perform the collecting, analyzing, and generating limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., the machine learning method is not particularly limited, and there may be used a regression method, for example, a support vector machine (SVM), a clustering method, for example, a k-nearest neighbor method, or a neural network method as part of a learning unit of the medical information processing system including a processor and memory as they See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 2-4 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the patient transition data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing and generating patient transition data. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.
Claims 5-8 are drawn to a system for collecting, analyzing, and generating patient transition data, which is within the four statutory categories (i.e. machine). 
Independent Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 5 recites […] learning, […], a transition destination of each patient from the acute care medical facility based on an electronic medical chart information group of each patient obtained from inpatients of an acute care medical facility; receiving input of electronic medical chart information on a subject patient; and predicting, using a machine learning result, the transition destination of the subject patient from the received electronic medical chart information on the subject patient.
The limitations of collecting, analyzing, and generating patient transition data, as drafted, is a machine that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “machine 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element of using a “machine learning unit,” to perform the collecting, analyzing, and generating limitations. The element in each of these steps is recited at a high-level of generality (i.e., the machine learning method is not particularly limited, and there may be used a regression method, for example, a support vector machine (SVM), a clustering method, for example, a k-nearest neighbor method, or a neural network method as part of a learning unit of the medical information processing system including a processor and memory as they relate to general purpose computer components (Application Specification [0024], [0033], Fig 1.)). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “machine learning unit” to perform the collecting, analyzing, and generating limitations amounts to no more than mere instructions to apply the See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 6-8 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the patient transition data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing and generating patient transition data. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.
Claims 9-12 are drawn to a system for collecting, analyzing, and generating patient transition data, which is within the four statutory categories (i.e. machine). 
Independent Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 9 recites […] receive input of electronic medical chart information on a subject patient; […] learn a transition destination of each patient from an acute care medical facility by referring to an electronic medical chart information group of each patient obtained from inpatients of the acute care medical facility; and […] predict, using a learning result […], the transition destination of the subject patient from the received electronic medical chart information on the subject patient.
The limitations of collecting, analyzing, and generating patient transition data, as drafted, is a machine that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “recording medium, having stored thereon, in a non-transitory manner, a program for causing a processor of an information processing system,” and “machine learning unit,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “recording medium, having stored thereon, in a non-transitory manner, a program for causing a processor of an information processing system,” and “machine learning unit,” language, collecting and analyzing electronic medical chart information related to a learned transition destination for patients from an acute care medical facility, and generating a prediction transition destination based on the analysis in the context of this claim encompasses the user manually collecting, analyzing, and generating patient transition data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of using a “recording medium, having stored thereon, in a non-transitory manner, a program for causing a processor of an information processing system,” and “machine learning unit,”  to perform the collecting, analyzing, and generating limitations. The elements in each of these steps is recited at a high-level of generality (i.e., the machine learning method is not particularly limited, and there may be used a regression method, for example, a support vector machine (SVM), a clustering method, for example, a k-nearest neighbor method, or a neural network method as part of a learning unit of the medical information processing system including a processor and memory as they relate to See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a “recording medium, having stored thereon, in a non-transitory manner, a program for causing a processor of an information processing system,” and “machine learning unit,” to perform the collecting, analyzing, and generating limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., the machine learning method is not particularly limited, and there may be used a regression method, for example, a support vector machine (SVM), a clustering method, for example, a k-nearest neighbor method, or a neural network method as part of a learning unit of the medical information processing system including a processor and memory as they relate to general purpose computer components (Application Specification [0024], [0033], [0071], [0075]-[0076], Fig 1.)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 10-12 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. This additional claim recites what the patient transition data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Pub. No. 2011/0054946 A1 (hereinafter “Coulter et al.).
RE: Claim 1 Coulter et al. teaches the claimed 
1. A medical information processing system, comprising: an input unit configured to receive input of electronic medical chart information on a subject patient ((Coulter et al., [0053]) (Hospital IT system can host an electronic medical record application that includes for each patient a record of the patient’s triage data, vital signs, physician orders for the patient, task competition/execution data, estimates of the patient’s status, the unit where the patient is presently being treated in the facility, and the like; this patient record or patient information can be included in EMR application running on hospital IT system in any suitable manner including via one or more handheld device whereupon said patient information input into the one or more handheld devices is forwarded to the care logistics server of the hospital IT system)); 
a machine learning unit configured to machine-learn a transition destination of each patient from an acute care medical facility by referring to an electronic medical chart information group of each patient obtained from inpatients of the acute care medical facility ((Coulter et al., [0082], [0090]) (depending on the particular patient treatment facility (hospital), different admission prediction application scenarios are possible, e.g., for smaller community hospitals or urgent care facilities, each patient may be classified into one of three categories: namely, admission, discharge, or transfer (to a larger hospital); standard machine learning algorithms are applicable for use by the admission prediction application wherein each algorithm is desirably trained in a supervised fashion using historical data, extracted from the EMR application, for which the admission decision is known; the unit prediction application using patient demographics and chief patient complaint information from triage along with physician’s orders to predict which unit the patient will be transferred to, if admitted, using standard machine learning algorithms)); and 
a transition destination prediction unit configured to predict, using a learning result obtained by the machine learning unit, the transition destination of the subject patient from the received electronic medical chart information on the subject patient ((Coulter et al., [0082]-[0083], [0090]-[0091]) (the output of the admission prediction application/unit prediction application for each patient, in for form of a prediction or estimate of the patient will require a particular facility resource and the identity of the facility that has the recourse predicted to be needed is provided)).
RE: Claim 5 Coulter teaches the claimed: 
5. A medical information processing method, care medical facility based on an electronic medical chart information group of each patient obtained from inpatients of an acute care medical facility ((Coulter et al., [0050], [0082], [0090]) (CLM sever comprising a processor, computer memory, and the like; depending on the particular patient treatment facility (hospital), different admission prediction application scenarios are possible, e.g., for smaller community hospitals or urgent care facilities, each patient may be classified into one of three categories: namely, admission, discharge, or transfer (to a larger hospital); standard machine learning algorithms are applicable for use by the admission prediction application wherein each algorithm is desirably trained in a supervised fashion using historical data, extracted from the EMR application, for which the admission decision is known; the unit prediction application using patient demographics and chief patient complaint information from triage along with physician’s orders to predict which unit the patient will be transferred to, if admitted, using standard machine learning algorithms));
receiving((Coulter et al., [0053]) (Hospital IT system can host an electronic medical record application that includes for each patient a record of the patient’s triage data, vital signs, physician orders for the patient, task competition/execution data, estimates of the patient’s status, the unit where the patient is presently being treated in the facility, and the like; this patient record or patient information can be included in EMR application running on hospital IT system in any suitable manner including via one or more handheld device whereupon said patient information input into the one or more handheld devices is forwarded to the care logistics server of the hospital IT system)); and 
predictingusing a machine learning result ((Coulter et al., [0082]-.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 6-7 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2011/0054946 A1 (hereinafter “Coulter et al.”) in view of U.S. Patent Application Pub. No. 2013/0096942 A1 (hereinafter “Bowles et al.”). 
RE: Claim 2 Coulter et al. teaches the claimed: 
2. The medical information processing system according to claim 1, wherein the transition destination prediction unit is configured to receive the electronic medical chart information on the subject patient, and to select, by using the learning result  […] ((Coulter et al., [0082], [0090]) (depending on the particular patient treatment facility (hospital), different admission prediction application scenarios are possible, e.g., for smaller community hospitals or urgent care facilities, each patient may be classified into one of three categories: namely, admission, discharge, or transfer (to a larger hospital); standard machine learning algorithms are applicable for use by the admission prediction application wherein each algorithm is desirably trained in a supervised fashion using historical data, extracted from the EMR application, for which the admission decision is known; the unit prediction application using patient demographics and chief patient complaint information from triage along with physician’s orders to predict which unit the patient will be transferred to, if admitted, using standard machine learning algorithms));
Coulter et al. fails to explicitly teach, but Bowles et al. teaches the claimed: 
[…]  based on which of discharge to a home, transfer to a convalescent hospital, and transfer to other facility has a higher likelihood ((Bowles, [0008], [0074]) (a post-acute care service referral to a patient through analysis of questions calculating a total score i.e. a higher likelihood; a referral for post-discharge care defined as a recommendation made that the patient be referred for skilled home care i.e. discharge to a home, admission to a nursing home i.e. transfer to a convalescent hospital, or outpatient or inpatient rehabilitation i.e. transfer to other facility)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the analysis for post-acute care referral based on a corresponding score, wherein the referrals may include home care, rehabilitation care, or a nursing home as taught by Bowles et al. within the method and system for patient flow and treatment management as taught by Coulter et al. with the motivation of reducing the rate of discharge variability, which results in missed referrals for those who may have benefited from post-acute care (Bowles et al., [0006], [0007]).
RE: Claim 3 
3. The medical information processing system according to claim 1((Bowles, [0008]) (calculating a total score corresponding to the sum of each of the answers selected, and determining the need for post-acute care referral based on whether the total score reaches a threshold value, wherein the total score above the threshold value is indicative of needing the post-acute care referral, and a total score at or below the threshold value is indicative of no need for a post-acute care referral)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the analysis for post-acute care referral based on a corresponding score and threshold values for needing post-acute care referrals as taught by Bowles et al. within the method and system for patient flow and treatment management as taught by Coulter et al. with the motivation of reducing the rate of discharge variability, which results in missed referrals for those who may have benefited from post-acute care (Bowles et al., [0006], [0007]).
RE: Claim 4 Coulter et al. teaches the claimed: 
4. (Currently Amended) The medical information processing system according to claim 1, 
Coulter et al. fails to explicitly teach, but Bowles et al. teaches the claimed: 
wherein the transition destination prediction unit is configured to receive, at least data on a family structure living with a patient in the electronic medical chart information for a patient having emergency as a hospitalization category input as the electronic medical chart information on the subject patient, to predict, using the learning result, the transition destination after hospitalization by emergency transport of the subject patient, and to classify the transition destination as discharge to a home, transfer to a convalescent hospital, or transfer to other facility ((Bowles, [0008], [0087], [0105]) (calculating a total score corresponding to the sum of each of the answers selected, and determining the need for post-acute care referral based on whether the total score reaches a threshold value, wherein the total score above the threshold value is indicative of needing the post-acute care referral, and a total score at or below the threshold value is indicative of no need for a post-acute care referral; factors used for determining clinical discharge and referral include family system factors such as caregiver availability, ability, and willingness)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the analysis for post-acute care referral based on a corresponding score and threshold values for needing post-acute care referrals as taught by Bowles et al. within the method and system for patient flow and treatment management as taught by Coulter et al. with the motivation of reducing the rate of discharge variability, which results in missed referrals for those who may have benefited from post-acute care (Bowles et al., [0006], [0007]).
RE: Claim 6 Coulter et al. teaches the claimed: 
6. The medical information processing method according to claim 5, whereinusing the machine learning result ((Coulter et al., [0082], [0090]) (depending on the particular patient treatment facility (hospital), different admission prediction application scenarios are possible, e.g., for smaller community hospitals or urgent care facilities, each patient may be classified into one of three categories: namely, admission, discharge, or ;
Coulter et al. fails to explicitly teach, but Bowles et al. teaches the claimed: 
 based on which of discharge to a home, transfer to a convalescent hospital, and transfer to another facility has a higher likelihood ((Bowles, [0008], [0074]) (a post-acute care service referral to a patient through analysis of questions calculating a total score i.e. a higher likelihood; a referral for post-discharge care defined as a recommendation made that the patient be referred for skilled home care i.e. discharge to a home, admission to a nursing home i.e. transfer to a convalescent hospital, or outpatient or inpatient rehabilitation i.e. transfer to other facility)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the analysis for post-acute care referral based on a corresponding score, wherein the referrals may include home care, rehabilitation care, or a nursing home as taught by Bowles et al. within the method and system for patient flow and treatment management as taught by Coulter et al. with the motivation of reducing the rate of discharge variability, which results in missed referrals for those who may have benefited from post-acute care (Bowles et al., [0006], [0007]).
RE: Claim 7 Coulter et al. and Bowles et al. teach the claimed: 
7. The medical information processing method according to claim 5
Coulter et al. fails to explicitly teach, but Bowles et al. teaches the claimed:
wherein,((Bowles, [0008]) (calculating a total score corresponding to the sum of each of the answers selected, and determining the need for post-acute care referral based on whether the total score reaches a threshold value, wherein the total score above the threshold value is indicative of needing the post-acute care referral, and a total score at or below the threshold value is indicative of no need for a post-acute care referral)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the analysis for post-acute care referral based on a corresponding score and threshold values for needing post-acute care referrals as taught by Bowles et al. within the method and system for patient flow and treatment management as taught by Coulter et al. with the motivation of reducing the rate of discharge variability, which results in missed referrals for those who may have benefited from post-acute care (Bowles et al., [0006], [0007]).
RE: Claim 8 Coulter et al. teaches the claimed: 
8. (Currently Amended) The medical information processing method according to claim 5.
Coulter et al. fails to explicitly teach, but Bowles et al. teaches the claimed:
wherein, predicting, using the learning result, the transition destination after hospitalization by emergency transport of the subject patient, and classifying the transition destination as discharge to a home, transfer to a convalescent hospital, or transfer to other facility ((Bowles, [0008], [0087], [0105]) (calculating a total score corresponding to the sum of each of the answers selected, and determining the need for post-acute care referral based on whether the total score reaches a threshold value, wherein the total score above the threshold value is indicative of needing the post-acute care referral, and a total score at or below the threshold value is indicative of no need for a post-acute care referral; factors used for determining clinical discharge and referral include family system factors such as caregiver availability, ability, and willingness)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the analysis for post-acute care referral based on a corresponding score and threshold values for needing post-acute care referrals as taught by Bowles et al. within the method and system for patient flow and treatment management as taught by Coulter et al. with the motivation of reducing the rate of discharge variability, which results in missed referrals for those who may have benefited from post-acute care (Bowles et al., [0006], [0007]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2011/0054946 A1 (hereinafter “Coulter et al.”) in view of W.O. 2017/0191227 (hereinafter “Eshelman et al.”). 
RE: Claim 9 Coulter et al. teaches the claimed: 
9. A recording medium having stored thereon, in a non-transitory manner, a program for causing a processor of an information processing system to operate as: an input unit configured to receive input of electronic medical chart information on a subject patient ((Coulter et al., [0053]) (Hospital IT system can host an electronic medical record application that includes for each ;  
a machine learning unit configured to machine-learn a transition destination of each patient from an acute care medical facility by referring to an electronic medical chart information group of each patient obtained from inpatients of the acute care medical facility ((Coulter et al., [0082], [0090]) (depending on the particular patient treatment facility (hospital), different admission prediction application scenarios are possible, e.g., for smaller community hospitals or urgent care facilities, each patient may be classified into one of three categories: namely, admission, discharge, or transfer (to a larger hospital); standard machine learning algorithms are applicable for use by the admission prediction application wherein each algorithm is desirably trained in a supervised fashion using historical data, extracted from the EMR application, for which the admission decision is known; the unit prediction application using patient demographics and chief patient complaint information from triage along with physician’s orders to predict which unit the patient will be transferred to, if admitted, using standard machine learning algorithms)); and 
a transition destination prediction unit configured to predict, using a learning result obtained by the machine learning unit, the transition destination of the subject patient from the received electronic medical chart information on the subject patient ((Coulter et al., [0082]-[0083], [0090]-[0091]) (the output of the admission prediction application/unit prediction application for each patient, in for form of a prediction or estimate of the patient will require a  
Coulter et al. fails to explicitly teach, but Eshelman et al. teaches the claimed: 
9. A recording medium having stored thereon, in a non-transitory manner, a program for causing a processor of an information processing system to operate ((Eshelman et al., [0005], [0084]) (a non-transitory computer readable medium; the CAAI may be taken into account when making a variety of medical decisions such as determining whether to admit-discharge-transfer patients)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the non-transitory computer readable medium for making a variety of medical decisions such as whether to admit-discharge-transfer patients as taught by Eshelman et al. within the method and system for patient flow and treatment management as taught by Coulter et al. with the motivation of reducing the rate of discharge variability, which results in missed referrals for those who may have benefited from post-acute care (Bowles et al., [0006], [0007]). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2011/0054946 A1 (hereinafter “Coulter et al.”) in view of W.O. 2017/0191227 (hereinafter “Eshelman et al.”), and further in view of U.S. Patent Application Pub. No. 2013/0096942 A1 (hereinafter “Bowles et al.”). 
RE: Claim 10 Coulter et al. and Eshelman et al. teach the claimed: 
10. The recording medium according to claim 9, wherein the processor is caused to operate so as to receive the electronic medical chart information on the subject patient, and to select, using the learning result 
Coulter et al. and Eshelman et al. fail to explicitly teach, but Bowles et al. teaches the claimed: 
[…]  based on which of discharge to a home, transfer to a convalescent hospital, and transfer to other facility has a higher likelihood ((Bowles, [0008], [0074]) (a post-acute care service referral to a patient through analysis of questions calculating a total score i.e. a higher likelihood; a referral for post-discharge care defined as a recommendation made that the patient be referred for skilled home care i.e. discharge to a home, admission to a nursing home i.e. transfer to a convalescent hospital, or outpatient or inpatient rehabilitation i.e. transfer to other facility)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the analysis for post-acute care referral based on a corresponding score, wherein the referrals may include home care, rehabilitation care, or a nursing home as taught by Bowles et al. within the method and system for patient flow and treatment management as taught by Coulter et al. with the motivation of reducing the rate of discharge variability, which results in missed referrals for those who may have benefited from post-acute care (Bowles et al., [0006], [0007]).
RE: Claim 11 Coulter et al. and Eshelman et al. teach the claimed: 
11. (New) The recording medium according to claim 9.
Coulter et al. and Eshelman et al. fail to explicitly teach, but Bowles et al. teaches the claimed:
wherein the processor is caused to operate so as to select, when selecting any one of a home, a convalescent hospital, and other facility as the transition destination of the subject patient, a convalescent hospital or other facility that satisfies a condition in a case in which a probability that a home is not selectable as the transition destination is higher than a threshold value ((Bowles, [0008]) (calculating a total score corresponding to the sum of each of the answers selected, and determining the need for post-acute care referral based on whether the total score reaches a threshold value, wherein the total score above the threshold value is indicative of needing the post-acute care referral, and a total score at or below the threshold value is indicative of no need for a post-acute care referral)). 
 
RE: Claim 12 Coulter et al. and Eshelman et al. teach the claimed:
12. (New) The recording medium according to claim 9.
Coulter et al. and Eshelman et al. fail to explicitly teach, but Bowles et al. teaches the claimed: 
wherein the processor is caused to operate so as to receive, at least data on a family structure living with a patient in the electronic medical chart information for a patient having emergency as a hospitalization category input as the electronic medical chart information on the subject patient, to predict, using the learning result, the transition destination after hospitalization by emergency transport of the subject patient, and to classify the transition destination as discharge to a home, transfer to a convalescent hospital, or transfer to other facility ((Bowles, [0008], [0087], [0105]) (calculating a total score corresponding to the sum of each of the answers selected, and determining the need for post-acute care referral based on whether the total score reaches a threshold value, wherein the total score above the threshold value is indicative of needing the post-acute care referral, and a total score at or below the threshold value is indicative of no need for a post-acute care referral; factors used for determining clinical discharge and referral include family system factors such as caregiver availability, ability, and willingness)). 
.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Pub. No. 2014/0207492 A1 teaches as system and method for preventing hospital readmissions by generating a workflow actions (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL BALAJ whose telephone number is (571)272-8181. The examiner can normally be reached 7:30 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/A.M.B./Examiner, Art Unit 3626             

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626